            Case 2:20-cv-01566-GMN-EJY Document 12 Filed 10/14/20 Page 1 of 2




     BRANDON E. WOOD
     Nevada State Bar Number 12900
 2   NEVADA ASSOCIATION SERVICES, INC.
     6625 S. Valley View Blvd. Suite 300
 3   Las Vegas, NV 89118
     Telephone:     (702) 804-8885
 4   Facsimile:     (702) 804-8887
 5   Email: brandon@nas-inc.com
     Attorney for Defendant Nevada Association
 6   Services, Inc.
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEV ADA
10
11    THOMAS FORD,
                                                           CASE NO.: 2:20-CV-01566-GMN-EJY
12                           Plaintiff,
      vs.
13                                                         STIPULATION AND ORDER TO
      NEVADA ASSOCIATION SERVICES, INC.,                   EXTEND TIME FOR NEVADA
14                                                         ASSOCIATION SERVICES, INC. TO
                             Defendant.                    FILE A RESPONSIVE PLEADING TO
15                                                         COMPLAINT
16
                                                           (Third Request)
17
18          STIPULATION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING

19                                              (Third Request)
20           The parties respectfully submit the following Stipulation to allow Defendant NEVADA
21   ASSOCIATION SERVICES, INC. (hereinafter "Defendant") fourteen additional days to file a
22   responsive pleading to Plaintiff THOMAS FORD'S (hereinafter "Plaintiff'), Complaint filed on
23   August 22, 2020.
24           An Order granting the parties first extension of time to file a responsive pleading was entered
25   September 15, 2020.
26           An Order granting the parties second extension of time to file a responsive pleading was
27   entered September 29, 2020.
28           The parties are in settlement discussions of the alleged claims. Pursuant to Stipulation of the



                                           STIPULATION AND ORDER
             Case 2:20-cv-01566-GMN-EJY Document 12 Filed 10/14/20 Page 2 of 2




 1   parties, Defendant shall have until October 27, 2020 to file a responsive pleading.
 2            This is the parties' third request for an extension. This request is not made to cause delay or
 3   prejudice to any party.
 4   DATED this 13th day of October, 2020.
 5   NEVADA ASSOCIATION SERVICES, INC.
 6


                                    -- ---��
 7
      By:�             ":::::::..                        By:    ls/Charles Geisendorf
 8
         BRANDON E. WOOD                                        CHARLES GEISENDORF
 9       Nevada State Bar Number 12900                          2470 St. Rose Parkway
         6625 S. Valley View Blvd., Suite 300                   Suite 309
10       Las Vegas, Nevada 89118                                Henderson, Nevada 89074
         Attorney for Defendant Nevada                          Attorney for Thomas Ford
11
         Association Services, Inc.
12
13
                ORDER OF EXTENSION OF TIME TO FILE RESPONSIVE PLEADING
14       IT IS HEREBY ORDERED that the response to the Complaint is due on or before October 27,
15   2020.
16       IT IS SO ORDERED.
17
18
                                                      UNITED STATES MAGISTRATE JUDGE
19                                                    Case No. 2:20-cv-01566-GMN-EJY
20
21                                                            October 14, 2020
                                                      DATED: _____________
22
23
24
25
26
27
28

                                                         2
                                            STIPULATION AND ORDER
